Veterans benefits; disability compensation; decision of Administrator of Veterans' Affairs, fmcdity of. — Plaintiff claims that the Veterans Administration incorrectly paid *1063disability compensation while he was receiving institutional care to one Lucy P. Martin on the wrongful assumption that she was plaintiff’s wife, and he did not receive the compensation due him. On October 20, 1970 the District of Columbia Court of Appeals in related litigation respecting a claim filed by the present plaintiff against Lucy P. Martin for the same moneys claimed herein, held that Lucy P. Martin was not entitled, as between herself and plaintiff, to the moneys she received from the Veterans Administration; following an accounting, the trial court on remand determined the amount of Veterans Administration moneys expended on behalf of plaintiff for necessaries and entered a judgment against Lucy P. Martin for the balance paid to her. Apparently plaintiff seeks a duplicate recovery against the United States in this court. Defendant contends that the decision by the Administrator of Veterans’ Affairs as to whether plaintiff was entitled to receive his disability benefits is entitled to finality and not subject to judicial review under 38 U.S.C. § 211 (1970). This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the supplemental briefs of the parties, the court concludes that the provisions of Public Law 91-376, § 8(a), 84 Stat. 790, 38 U.S.C. § 211(a) (1970), preclude judicial review by this court in this case. On January 17,1972, by order, the court granted defendant’s motion and dismissed the petition. On May 12, 1972 the court denied plaintiff’s motion for reconsideration.